McCulloch, C. J., (dissenting). I express no opin- ion concerning* the merits of this case — the majority having expressed no opinion on that subject — but I dissent from the view taken by the majority that we cannot consider the testimony as a part of the record because the stipulation of counsel was not filed during* the term. The cases relied on by the majority, as well as the later cases of Road Improvement District v. Stroud, 153 Ark. 587, and Sercer v. Hamilton, 155 Ark. 639, involved the effect of the transcript of a stenographer, and not a stipulation of counsel. The statutory method of bringing oral testimony into the record in chancery cases by filing* a certified transcript of the stenographer’s notes, or by bill of exceptions as in law cases, is not exclusive. The parties may file a stipulation as to what the testimony was, and there is no sound or legal reason why that cannot be done at any time before the appeal is heard in the Supreme Court. The stipulation of the parties should be treated as conclusive, for no one else is interested in the controversy. Of course, the parties cannot make a new case for appeal by stipulation, for that would constitute an indirect attempt to obtain from this court the exercise of original jurisdiction; but when, as was done in the present case, the parties have filed in the lower court a 'Stipulation as to what testimony was heard by that' court; such stipulation should be treated as conclusive, and the effect is not to make a new case here, but to consider the case on the same record and facts that were presented to the lower court. The stipulation of counsel is unlike a bill of exceptions, which depends for its validity on strict compliance with statutory requirements. It amounts to a consent that the case may be heard on the record thus made, and I perceive no reason why it should be rejected.